Citation Nr: 1547902	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1962 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to an increased rating for hearing loss, a total disability based on individual unemployability (TDIU), as well as service connection for erectile dysfunction, ischemic heart disease and posttraumatic stress disorder (PTSD), have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran contends that service connection for diabetes mellitus is warranted on a presumptive basis due to his actual exposure to herbicides.  Specifically, he has alleged that he served aboard the U.S.S. Porterfield (DD 682) during the Vietnam War and that it traveled close enough to the shore so as to be considered in-county service.  Service personnel records indicate that the Veteran served aboard the U.S.S. Porterfield from approximately November 1962 to May 1965.  A September 2011 Personnel Information Exchange System (PIES) response to a request seeking the Veteran's dates of service in Vietnam indicates that it was not able to be determined whether the Veteran served in the Republic of Vietnam.  The Veteran did serve aboard the U.S.S. Porterfield, which was in the official waters of the Republic of Vietnam from April 23, 1963 to May 1, 1963; September 17, 1964 to November 8, 1964; and December 10, 1964 to January 2, 1965.  The specific locations of the U.S.S. Porterfield during these periods were not provided.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean Demilitarized Zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Type II diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran has not alleged that he served in the Republic of Vietnam but rather has alleged herbicide exposure while aboard the U.S.S. Porterfield.  The Board notes that service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

Nonetheless, VA has observed that some larger Blue Water Navy vessels, including destroyers, periodically entered inland waterways (such as the Saigon River in the southern delta area) to provide gun support for land-based or riverine operations.  See Veterans Benefits Administration (VBA) Training Letter 10-6 (Sept. 9, 2010).  VA has specific evidentiary development procedures in place which include researching a ship's location through deck log research.  Id.  The Board also notes that the U.S.S. Porterfield has not been identified as having entered the inland waterways of Vietnam.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.

As such, the Board must remand this claim to associate with the record deck logs for the U.S.S. Porterfield for those periods in which it operated in the official waters of the Republic of Vietnam as listed above.  Additionally, upon receipt of the deck logs, the AOJ should forward these documents to the United States Army and Joint Services Records Research Center (JSRRC) for a determination as to whether any of the reported locations establish inland water service in Vietnam.  In this respect, the Board does not view itself or the AOJ as possessing the competence to interpret longitude and latitude position charts.

In April 2015, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Gray v. McDonald, 27 Vet. App. 313 (2015), which addresses VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway.  The Court remanded Gray for VA to reevaluate its definition of inland waterways - particularly as it applies to Da Nang Harbor.  Because the Veteran seeks service connection for diabetes mellitus, type 2, based on exposure to herbicides, the Board finds a remand is necessary to allow the AOJ to readjudicate this matter in the first instance once guidance from the Veterans Benefits Administration (VBA) is issued regarding the classification of inland waterways.

The Board notes that the Veteran has also submitted a June 2014 private treatment record from a private chiropractor who opines that the Veteran's diagnosed Type II diabetes mellitus was more likely than not "directly and causally related" to the Veteran's military service.  The chiropractor provides no explanation for how he arrived at this conclusion.  Nevertheless, as the Veteran has submitted evidence indicating that his diabetes may be directly related to active duty service, he should be afforded a VA examination on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy) and attempt to obtain the deck logs from U.S.S. Porterfield (DD 682) for the periods from April 23, 1963 to May 1, 1963; September 17, 1964 to November 8, 1964; and December 10, 1964 to January 2, 1965.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon receipt of the deck logs, the AOJ should forward the deck logs to the JSRRC and request them to determine whether the U.S.S. Porterfield entered the inland waterways of Vietnam, as claimed by the Veteran, based upon an analysis of the longitude and latitude position charts.

3.  Then schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of his diagnosed Type II diabetes mellitus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:

Is it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's Type II diabetes mellitus had its onset in service or is etiologically related to his active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim in light of all the evidence of record.  The readjudication should consider any guidance VBA issues regarding the definition of inland waterways per the Court's holding in Gray v. McDonald.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


